ALLOWABILITY NOTICE
This application is in condition for allowance except for the presence of claim 11 directed to a data acquisition kit, non-elected without traverse.  Accordingly, claim 11 has been cancelled.

Claim 1, 6, 7, 10 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification (filed 02/16/2022).
The previous objections to the claims are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(a), regarding scope of enablement, is withdrawn in response to Applicant’s amendments to the claims. 
The previous rejection of claims under 35 U.S.C. 112(a), regarding insufficient written description, is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims. 
The claimed invention is free of the prior art. The prior art fails to teach a method for detecting anti-SH3BP5 antibody in a subject, said method comprising detecting, in a blood, serum or plasma sample from a test subject with arteriosclerosis, the amount of anti-SH3BP5 antibody, wherein said anti-SH3BP5 antibody is able to bind to a polypeptide consisting of the amino acid sequence of SEQ ID NO. 2. In particular, the prior art fails to teach or suggest the . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641